Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-6-2005

Roggio v. Commissioner IRS
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2438




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Roggio v. Commissioner IRS" (2005). 2005 Decisions. Paper 1391.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1391


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                    NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                        No. 04-2438

                               Vincent Roggio; Callie Lasch
                                                      Appellants

                                             v.

                            Commissioner of Internal Revenue

                      On Appeal from the United States Tax Court
                                      No. 0090-1
                     Tax Court Judge: Honorable Robert Wherry, Jr.

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  March 8, 2005
              BEFORE: NYGAARD, McKEE & RENDELL, Circuit Judges

                                   (Filed: April 6, 2005)

                                         OPINION

PER CURIAM.

       Vincent Roggio and Callie Lasch (“Taxpayers”) appeal an Order of the United

States Tax Court in which the court concluded that the Commissioner did not abuse his

discretion in filing a lien on property owned by Taxpayers in an effort to collect a tax

liability for the tax year 2000 that was admittedly due and owing. Taxpayers argue that

their demonstrated good faith, which included entering into an installment plan to

discharge the liability, should have precluded the Commissioner from engaging in what

they refer to as “a very intrusive collection technique.” See Appellants’ brief at 5. We
will affirm.

       Inasmuch as we write only for the parties who are familiar with the background of

this case, we need not reiterate the factual or procedural history. Appellants have

submitted a brief consisting of two paragraphs of argument, without citation to any legal

authority, in which they argue that, “[i]n a credit-based society, a lien is a very intrusive

collection technique.” Id. at 5.

       We have reviewed the transcript from the bench opinion of the Tax Court dated

February 9, 2004. In that opinion, the Honorable Robert Wherry, Jr., explains why the

Commissioner did not abuse his discretion in filing the lien that is the subject of this

dispute. We will affirm this frivolous appeal substantially for the reasons set forth by

Judge Wherry in his bench opinion.




                                               2